BAKER, J.
(Concurring) . — I concur in reversal. The proceeding authorized by paragraph 4887, Civil Code of 1913, is essentially a special proceeding, and summary in character, but it does not follow that because there is no express provision in the act itself for an appeal that it was contemplated that the judgment of the superior court should be final. Conceding that the legislature might have in terms declared a judgment in such proceedings final, the fact that it did not do so is persuasive to the effect that if any right of appeal was given under the general provisions of paragraph 1227, Civil Code of 1913, it was not intended to be set aside or abrogated. If the right of appeal is given by the provisions of paragraph 1227, supra (which I do not doubt), I can see no satisfactory reason why the legislature, if it contemplated depriving the parties of the right of appeal in such cases, did not say so. It seems to me that if the-legislature intended to deny the right of appeal, it would have used some apt language in the act, such as making the judgment of the superior court final, or final and conclusive.
The argument that the legislature has provided a complete scheme or procedure for the assessment of taxes and valuations of property and has nowhere in that system expressly provided for any appeal to this court by the county or state, and therefore no appeal lies, is not conclusive to my mind. Such a conclusion is incompatible with the effectual right.to appeal given by paragraph 1227, supra, in special proceedings.
The case of Mohave County v. Stephens, 17 Ariz. 165, 149 Pac. 670, is properly overruled. That decision is too narrow and restricted in the interpretation of paragraph 1227, supra, which clearly gives the right of appeal to this court from a final judgment entered in an action or special proceeding commenced in a superior court, or brought into a superior court from any other court. I have no difficulty in holding, in view of subdivision 1 of paragraph 1227, supra, that when the protest of appellee was filed in the superior court the proceedings were “commenced” in a judicial sense, as distinguished from the mere administrative function of the county board of equalization. The right of appeal is remedial, and statutes giving such right should be broadly and liberally construed in favor of the right. If a doubt exists, such doubt should be resolved in favor of the right to appeal.
Nor am I disturbed by the argument that no appeal lies from the decision of the superior court because the decision is *513void. I have no doubt that the decision is a nullity, for the reason that paragraph 4887, supra, does not give the right of an appeal to the superior court to a dissatisfied taxpayer from the action of the state tax commission, nevertheless, the decision is in the form of a judgment, and the appellee is asserting that such decision or determination is valid and binding as a judgment. While the decision is void, it may be regarded as in existence for the pfirpose of allowing the appellant to challenge its validity, on appeal, and to enable this court to declare its invalidity and to reverse it.